ICJ_103_Diallo_GIN_COD_2011-09-20_ORD_01_NA_00_EN.txt.                        COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                          AFFAIRE
                     AHMADOU SADIO DIALLO
                   (RÉPUBLIQUE DE GUINÉE c. RÉPUBLIQUE
                        DÉMOCRATIQUE DU CONGO)


                    ORDONNANCE DU 20 SEPTEMBRE 2011




                              2011
                       INTERNATIONAL COURT OF JUSTICE


                        Reports of judgments,
                     ADVISORY OPINIONS AND ORDERS


                       CASE CONCERNING
                     AHMADOU SADIO DIALLO
                   (REPUBLIC OF GUINEA v. DEMOCRATIC
                        REPUBLIC OF THE CONGO)


                       ORDER OF 20 SEPTEMBER 2011




4 CIJ1024.indb 1                                         17/06/13 08:49

                                          Mode officiel de citation :
                          Ahmadou Sadio Diallo (République de Guinée c. République
                          démocratique du Congo), ordonnance du 20 septembre 2011,
                                          C.I.J. Recueil 2011, p. 635




                                              Official citation :
                       Ahmadou Sadio Diallo (Republic of Guinea v. Democratic Republic
                                of the Congo), Order of 20 September 2011,
                                        I.C.J. Reports 2011, p. 635




                                                                              1024
                                                               No de vente:
                   ISSN 0074-4441                              Sales number
                   ISBN 978-92-1-071135-7




4 CIJ1024.indb 2                                                                         17/06/13 08:49

                                                20 SEPTEMBRE 2011

                                                 ORDONNANCE




                         AHMADOU SADIO DIALLO
                   (RÉPUBLIQUE DE GUINÉE c. RÉPUBLIQUE
                        DÉMOCRATIQUE DU CONGO)




                         AHMADOU SADIO DIALLO
                   (REPUBLIC OF GUINEA v. DEMOCRATIC
                        REPUBLIC OF THE CONGO)




                                               20 SEPTEMBER 2011

                                                    ORDER




4 CIJ1024.indb 3                                                    17/06/13 08:49

                                                       ﻿                                 635




                                 INTERNATIONAL COURT OF JUSTICE

                                                 YEAR 2011                                          2011
                                                                                                20 September
                                                                                                General List
                                              20 September 2011                                    No. 103



                                   CASE CONCERNING
                                 AHMADOU SADIO DIALLO
                               (REPUBLIC OF GUINEA v. DEMOCRATIC
                                    REPUBLIC OF THE CONGO)




                                                   ORDER


                   Present : President Owada ; Vice-President Tomka ; Judges Koroma, Al-
                              Khasawneh, Abraham, Keith, Sepúlveda-Amor, Bennouna,
                              Skotnikov, Cançado Trindade, Yusuf, Greenwood, Xue,
                              Donoghue ; Registrar Couvreur.


                     The International Court of Justice,
                      Composed as above,
                      After deliberation,
                      Having regard to Article 48 of the Statute of the Court and to Arti-
                   cle 44 of the Rules of Court,
                      Having regard to the Judgment delivered by the Court on 30 Novem-
                   ber 2010 by which it found inter alia that the Democratic Republic of the
                   Congo is under obligation to make appropriate reparation, in the form of
                   compensation, to the Republic of Guinea for the injurious consequences
                   of the violations of international obligations committed by the Demo-
                   cratic Republic of the Congo,
                      Having regard to the decision of the Court, set forth in the said Judg-
                   ment, to settle the question of compensation should the Parties fail to
                   agree on this matter in six months from the date of the Judgment and to
                   reserve for this purpose the subsequent procedure in the case ;

                                                                                           4




4 CIJ1024.indb 5                                                                                      17/06/13 08:49

                                   ahmadou sadio diallo (order 20 IX 11)                   636

                      Whereas the time‑limit fixed by the Court in the operative part of its
                   Judgment expired on 30 May 2011 ;
                      Whereas the Court decided in the said Judgment that, having been suf-
                   ficiently informed of the facts of the present case, a single exchange of
                   written pleadings by the Parties would be sufficient in order for it to
                   decide on the amount of compensation due to the Republic of Guinea ;
                      Whereas, at a meeting held by the President of the Court with the rep-
                   resentatives of the Parties on 14 September 2011, the Agent of the Repub-
                   lic of Guinea indicated that, in view of the time which had already passed
                   since the Judgment was delivered, his Government was prepared to file its
                   Memorial on the question of compensation within one month ; and
                   whereas the Co‑Agent of the Democratic Republic of Congo, referring to
                   the complex nature of the research to be conducted in order to respond to
                   the claims of the Republic of Guinea on the issue, requested a time‑limit
                   of four months for the filing of his Government’s Counter‑Memorial ;
                      Taking account of the views of the Parties,
                     Fixes the following time‑limits for the filing of the written pleadings on
                   the sole question of compensation due in the present case under para-
                   graphs 163 and 165 (7) of its Judgment of 30 November 2010 :

                      6 December 2011 for the Memorial of the Republic of Guinea ;
                      21 February 2012 for the Counter‑Memorial of the Democratic Repub-
                   lic of the Congo.

                     Done in French and in English, the French text being authoritative, at
                   the Peace Palace, The Hague, this twentieth day of September, two thou-
                   sand and eleven, in three copies, one of which will be placed in the
                   archives of the Court and the others transmitted to the Government of
                   the Republic of Guinea and the Government of the Democratic Republic
                   of the Congo, respectively.

                                                               (Signed) Hisashi Owada,
                                                                           President.
                                                              (Signed) Philippe Couvreur,
                                                                            Registrar.


                     Judge Cançado Trindade appends a declaration to the Order of the
                   Court.

                                                                          (Initialled) H.O.
                                                                          (Initialled) Ph.C.


                                                                                               5




4 CIJ1024.indb 7                                                                                   17/06/13 08:49

